Citation Nr: 1120902	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bruxism, claimed as grinding of the teeth, as secondary to service-connected adjustment disorder with anxious and depressed moods.

4.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected adjustment disorder, with anxious and depressed moods. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left foot disability, to include as secondary to service-connected right foot, bilateral knee and bilateral hip disabilities.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1984 with two months of prior unverified active duty service.  Additional service in the Army National Guard and Army Reserves is indicated by the service records. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2008 and May 2010, the Veteran testified at personal hearings conducted at the Lincoln RO before Decision Review Officers.  In February 2011, the Veteran testified at a personal hearing, conducted via videoconferencing, which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's VA claims folder.

While cognizant that the RO reopened and denied the Veteran's claim of entitlement to service connection for a left foot disability in a December 2009 rating action currently on appeal, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant] & Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].  Thus, the issue on appeal has been phrased as whether new and material evidence has been received to reopen a previously denied claim for service connection for a left foot disability.

This new and material issue is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

One issue previously on appeal, entitlement to service connection for bilateral hip bursitis, was granted by the RO in a February 2010 rating action.  As that claim was granted in full, the appeal as to that issue has become moot. The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  Therefore, this matter has been resolved and is no longer in appellate status.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown during active duty or until many years thereafter and has not been found to be related to such service, to include noise exposure therein.  
2.  Tinnitus was not shown during active duty or until many years thereafter and has not been found to be related to such service, to include noise exposure therein.  

3.  The competent and credible evidence of record does not indicate any nexus between, or aggravation of, the Veteran's bruxism and her service-connected adjustment disorder with depressed and anxious moods. 

4.  The competent and credible evidence of record indicates that the Veteran's headache disorder is caused by her service-connected adjustment disorder with depressed and anxious moods. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service and may not be so presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Bruxism is not due to, the result of, or aggravated by, the Veteran's service-connected adjustment disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).

4.  The Veteran's headache disorder is due to her service-connected adjustment disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As discussed in detail below, the Board is granting the Veteran's claim of entitlement to service connection for headaches.  In light of this complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist the appellant is necessary with respect to this issue.  

With respect to the Veteran's hearing loss, tinnitus and bruxism claims, prior to the initial adjudication of these issues, VA mailed VCAA notice letters to the Veteran in August 2006; September 2008; and February, March, and October 2009.  These letters informed the Veteran of what evidence was required to substantiate her service connection claims on a direct and secondary basis, and of her and VA's respective duties for obtaining evidence.  The letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  In particular, the record contains portions of the Veteran's service treatment records, VA outpatient medical records, lay statements, medical treatise articles submitted by the Veteran and VA examination reports.  

The Board acknowledges that the RO has made a formal finding of unavailability for portions of the Veteran's service medical records.  The record also indicates that the RO has made multiple attempts to obtain these records.  Under these circumstances the Board finds that any additional attempts to obtain these records would be futile. See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  As the record indicates that the Veteran has been informed of the missing records, there will be no prejudice to her in proceeding to a decision on her claims.  The Board has carefully reviewed the Veteran's statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.

As the Board will discuss in detail in its analysis below, the Veteran was provided with pertinent VA examinations in September 2006, October 2008 and October 2009.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2010).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She exercised the option of a personal hearing and was afforded one in September 2008, May 2010, and February 2011 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision. 

II.  Hearing Loss and Tinnitus 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A). Reserves includes the National Guard. 38 U.S.C.A. § 101(26), (27).

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2010).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385 (2010).

In addition, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, the Veteran contends that her bilateral hearing loss and tinnitus are the result of her military service.  Specifically, during the February 2011 hearing, the Veteran testified that she suffered acoustic trauma due to firing M-16, M-60 and grenade launchers during monthly weapons training while on INACDUTRA.  See the hearing transcript, pages 3-6.  The record also includes a September 2008 lay statement from A.B., who indicated that he was in the same unit as the Veteran and recalls her complaints of tinnitus and ear problems after participating in range fire exercises in 1991 and 1992.  In addition, the Board notes that the Veteran demonstrated right ear hearing loss as defined by the Court's decision in Hensley in a January 1986 in-service examination.  While subsequent examinations conducted in December 1989, December 1991, August 1994, November 2000 and June 2003 did not reveal any hearing loss, based on the January 1986 examination and the statements from the Veteran and A.B., the Board finds that competent evidence of in-service incurrence of hearing loss and ringing in the ears has been met.  See Shedden, supra.  

Currently, the Veteran has been diagnosed with tinnitus as well as bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See the September 2006 VA examination report.  A current disability has therefore been demonstrated. 

With respect to the third Shedden element-a competent and credible nexus, the record indicates that the Veteran has been afforded two VA audiological examinations.  

In September 2006, after reviewing the Veteran's claims folder and conducting an audiometric examination, a VA examiner explained that "exposure to either impulse sounds or continuous exposure can cause a temporary [hearing] threshold shift" which disappears "16 to 48 hours after exposure."  However, "if the hearing does not recover completely from [this] temporary threshold shift . . . permanent hearing loss exists."  As a result, "since the damage is done when [an individual is] exposed to [harmful] noise, a normal audiogram subsequent to the noise exposure would verify that the hearing has recovered without permanent loss." 

In the present case, the September 2006 VA examiner observed that the Veteran "had normal hearing on testing performed in 2003, 19 years after completion of her active duty service," and well after her reported onset of tinnitus.  As a result, the examiner stated that "[i]t is not as likely as not that the hearing loss and tinnitus are due to noise exposure while in the service." 

While the Board observes that the VA examiner did not explicitly comment on the noise exposure the Veteran and A.B. reported from her duties with the Army National Guard and Army Reserve, this does not render the opinion inadequate.  As noted above, the examiner indicated that, if the Veteran's hearing loss and tinnitus were due to her military service, such disabilities would have developed immediately after exposure and would have been identified in the June 2003 audiogram.  Because hearing loss and tinnitus were not identified during this examination, the fact that the examiner did not specifically comment on the Veteran's noise exposure from her Army National Guard and Army Reserve service does not render the opinion inadequate. 

In addition, the Veteran was afforded a second VA examination in October 2008.  After reviewing the Veteran's claims folder and conducting an audiological examination, this VA examiner noted that the Veteran "had normal hearing sensitivity, bilaterally, in 2003, prior to retirement from [Army National Guard] service."  The examiner also explained that "there is a high correlation between hearing loss, tinnitus and noise exposure," and that, therefore, because the Veteran's hearing loss was normal at separation from the service, it is less likely as not that the reported tinnitus was from military noise exposure.

While the Board acknowledges that the October 2008 VA examiner also indicated that "it is not likely that the Veteran's current hearing loss is due to acoustic trauma during military service," the rationale behind this opinion is unclear.  As a result, the Board affords no probative weight to this portion of the examiner's opinion.  The examiner's opinion that the Veteran's tinnitus is not related to her military service, however, was supported by sufficient rationale and is therefore adequate. 

The above-mentioned VA opinions are the only two competent nexus opinions of record.  To the extent that the Veteran, her husband, or her representative contend that a medical relationship exists between her hearing loss and tinnitus and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Indeed, the evidence of record does not indicate that the Veteran, her husband, or her representative have the necessary medical training or experience to comment on complicated medial questions such as the etiology of her hearing loss or tinnitus. 

Finally, the Board notes that the Veteran and her husband testified during the February 2011 hearing that she developed hearing loss and tinnitus prior to separating from the Army Reserves.  As alluded to above, however, the record does not indicate that the Veteran complained of any hearing loss or tinnitus until July 2006.  In fact, the Veteran denied having ear problems in self-reports of medical history completed in December 1991, August 1994, November 2000, and June 2003.  Similarly, while the Veteran acknowledged past noise exposure from prior military service, firearms, and loud music in a June 2003 U.S. Public Health Service/Federal Occupational Health audiogram, she did not mark the boxes which would indicate hearing loss or tinnitus.  As a result, the Board places far greater probative value on the negative self-reports of medical history and June 2003 Army Reserve examination than it does on the more recent statements of the Veteran and her husband made in connection with her claim for monetary benefits from the government. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertions of her past symptomatology.  These statements are self-serving and are unsupported by her service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  Accordingly, the Board finds the statements from the Veteran and her husband to be lacking in credibility and probative value.  Continuity of symptomatology has, therefore, not been shown with regard to either the Veteran's hearing loss or tinnitus claim.  

Accordingly, the third Shedden element has not been met for the Veteran's hearing loss and tinnitus claims, and the claims fail on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hearing loss and tinnitus as Shedden element (3) has not been met. The benefits sought on appeal are accordingly denied.

III.  Bruxism 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran is seeking service connection for bruxism, claimed as grinding teeth, as secondary to her service-connected adjustment disorder.  As an initial matter, the Board observes that the Veteran has not contended that her bruxism is directly due to her military service.  Moreover, there is nothing in the Veteran's service medical records or elsewhere in the claims folder which suggest that such is the case.  

The Board notes that the Veteran is competent to testify as to grinding her teeth.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  She was diagnosed with bruxism during in an April 2009 VA outpatient treatment record and has been granted service connection for adjustment disorder with depressed and anxious moods.  Accordingly, the Board finds that the first two Wallin elements (evidence of a current disability and of a service-connected disability) have been demonstrated. 

With respect to the third Wallin element, in October 2009, after reviewing the Veteran's claims folder and providing a clinical examination, a VA examiner diagnosed the Veteran with 4 missing teeth and a history of bruxism.  In rendering an opinion, the examiner stated that the Veteran's "bruxism may be related to parafunctional habits (clenching), which could have stress components, or may have other etiology."  It was noted that a parafunctional habit "may have multiple causes (malocclusion or missing teeth, temporomandibular disorders, irregular tooth anatomy or abrasive products such as smokeless tobacco), can occur over an extend period of time, and may or may not be work or stress-related."  As a result, the examiner indicated that "it would be mere speculation to determine that [the Veteran's] current symptoms are . . . exclusively caused or aggravated by her adjustment disorder." 

During the February 2011 hearing, the Veteran and her representative argued that the VA examiner's opinion was speculative and that this issue should be remanded for an additional opinion.  See the hearing transcript, page 17.  For the reasons set forth below, the Board disagrees.  

In Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id at 390. 

In this case, the VA examiner indicated that parafunctional habits have multiple causes including stress, malocclusion and missing teeth.  After conducting a physical examination, the examiner diagnosed the Veteran with four missing teeth and noted that she had an Angle's Class 1 malocclusion.  As a result, his opinion that "it would be mere speculation to determine that" the Veteran's disability is due to or aggravated by her adjustment disorder does not signal the need for additional information, but rather that any medical statement attempting to link the Veteran's bruxism to her service-connected adjustment disorder would be the result of pure speculation based on the presence of multiple other potential causes.

There are no other competent opinions of record.  To the extent that the Veteran and her representative contend that a medical relationship exists between her bruxism and her service-connected adjustment disorder, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu, supra.  As noted above, the evidence of record does not indicate that the Veteran or her representative have the necessary medical training or experience to comment on complicated medial questions such as the etiology of her bruxism.  Accordingly, the third Wallin element has not been met and the Veteran's claim fails on this basis alone. 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bruxism. The benefit sought on appeal is accordingly denied.

IV. Headaches 
 
The Veteran is seeking entitlement to service connection for headaches on either a direct basis or a secondary basis.   As the evidence of record supports a grant of service connection for headaches on a secondary basis, the Board need not address the Veteran's direct service connection contentions. 
 
The Board notes that the Veteran is competent to testify as to having headaches.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, as noted above, the Veteran has been service-connected for adjustment disorder with anxious and depressed moods.  See a March 2009 rating action. 
 
During an October 2008 VA psychiatric examination, a VA examiner reported that the Veteran was having difficulty getting to sleep and that, when she did fall asleep, she would be awakened by a nightmare related to her military service.  The examiner explained that the Veteran was experiencing headaches during the day from not sleeping at night.
 
In support of her claim, the Veteran has submitted a July 2008 lay statement from W.L.L.  In this statement, W.L.L. indicated that she served in the same unit as the Veteran and witnessed her having nightmares and recalled her complaints of headaches while serving together between 1993 and 2004. 
 
The Veteran was afforded a VA examination to determine the etiology of her headaches in October 2009.  After reviewing the Veteran's claims folder and conducting "a brief physical examination" the examiner indicated that the Veteran's headaches are not due to or the result of her service-connected adjustment disorder.  The examiner explained that there is no medical evidence supporting the conclusion that migraines are caused by adjustment disorder.  It was also noted that the Veteran reported that she started experiencing migraines in 1990 but was not diagnosed with adjustment disorder until 2005 and that there has been no change in the pattern or intensity of her migraines since the diagnosis of the adjustment disorder.  The examiner did not comment on the impact, if any, the Veteran's sleep deprivation was having on her headaches.
 
In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.
 
In this case, the Board places greater weight of probative value on the opinion of the October 2008 VA examiner which is consistent with the evidence of record and the statement of W.L.L.  Specifically, the Board notes that the Veteran was granted service connection for adjustment disorder following an event which occurred in 1991.  See the March 2009 rating action.  The statement from W.L.L., that the Veteran was experiencing nightmares and daytime headaches following this incident is consistent with the October 2008 VA examiner's opinion that the Veteran's headaches are a result of her lack of sleep due to her service connected adjustment disorder.  Furthermore, while the October 2009 VA examiner indicated that a nexus did not exist because the Veteran was experiencing headaches long before she was diagnosed with adjustment disorder, the Board finds this reasoning not persuasive.  To wit, while the Veteran may not have been diagnosed with adjustment disorder when she began experiencing headaches, the record indicates that she was clearly experiencing symptoms (chronic sleep impairment) which have been attributed to this disorder.  Accordingly, the third Shedden element has been met for the Veteran's headache claim. 

Thus, for these reasons, the Board concludes that the evidence supports the Veteran's claim of entitlement to service connection for headaches on a secondary basis.  Accordingly, this benefit sought on appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for bruxism, claimed as grinding of the teeth, as secondary to service-connected adjustment disorder, is denied.

Entitlement to service connection for headaches, as secondary to the service-connected adjustment disorder is granted.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, the Board believes that the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left foot disability must be remanded for further development.

The record indicates that the Veteran was afforded a VA examination in October 2009.  After reviewing the claims folder and conducing "a brief physical examination" the examiner indicated that she observed the Veteran walk from the waiting room to the examination room and during repeated testing once inside, but did not detect an altered gait.  It was noted that the Veteran's feet and shoe patterns were normal and that there was no evidence of abnormal weight bearing.  As a result, the examiner concluded that "there is no evidence of added mechanical stress from the right foot to the Veteran's left foot, [and that,] as such, it is less likely as not that the claimed left foot condition is secondary to or permanently aggravated by [her] service-connected right foot condition." 

During the February 2011 hearing, the Veteran testified that, contrary to what is indicated by the examination report, the October 2009 VA examiner did not physically examine her feet or her shoes.  In fact, she claimed that she was not asked to remove her shoes at all during the examination.  Furthermore, the Veteran indicated that examiner would have been unable to observe her gait while walking to the examination room as the examiner walked next to her and not in a position to observe her feet.  See the hearing transcript, pages 26-28.  

As noted above, the October 2009 VA examiner indicated that she conducted "a brief physical examination" and reviewed the Veteran's claims folder.  While an altered gait was not identified during this examination, the Board observes that an antalgic gait was identified during VA examinations conducted in October 2008 and September 2010.  Based on the October 2009 VA examiner's acknowledgment of conducting only "a brief examination," the Veteran's dispute with the facts contained in the examination report, and the medical evidence indicating that the Veteran had an altered gait both before and after the October 2009 VA examination, the Board finds that this examination (the one conducted in October 2009) is inadequate for adjudication purposes. 
The Veteran was afforded a second VA examination in September 2010.  After reviewing the evidence of record and conducting "a brief physical examination" the examiner diagnosed the Veteran with bilateral pes planus and observed that she had previous surgery for left Achilles tendinosis and left gastronemius equinus.  In rendering an opinion as to whether or not the Veteran's left foot condition is caused or aggravated by her service-connected bilateral hip and knee disabilities, the examiner stated that "there are several possible causes for the limited range of ankle motion: such as tightness in the tendons or muscles which can be a congenital or inherited trait.  Other patients acquire this tightness from being in a cast, on crutches or from frequently wearing high heeled shoes."  As a result, the examiner opined that the "Veteran's left foot condition is less than likely as not caused by or a result of" her service-connected disabilities.  The Board notes, however, that the VA examiner did not provide any reasons or bases as to why the Veteran's diagnosed pes planus was not due to or aggravated by a service-connected disability.  While the examiner provided an opinion regarding the Veteran's "left foot condition" the rationale behind his opinion centers on the Veteran's left ankle disabilities, not her claimed left foot disability. 

Once the Secretary undertakes an effort to provide a Veteran with an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, VA attempted to provide the Veteran with VA examinations in connection with her left foot disability claim, but those examinations have been found inadequate for the reasons set forth above.  Under these circumstances, an additional VA examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify the names and addresses of all providers of medical examination, hospitalization, or treatment for her left foot disability since November 2009.  After obtaining authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  The Board is particularly interested in pertinent records from the VA Nebraska and Western Iowa Health Care system from November 2009.  All efforts to obtain such records should be documented in the claims folder.  All records obtained should be associated with the Veteran's VA claims folder.

2.  Once the above development has been completed, schedule the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any left foot disability that she may have.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

For any left foot disability diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service, is otherwise related to active duty, or was caused or aggravated (permanently worsened beyond normal progression) by her service-connected right foot, bilateral knee or bilateral hip disabilities.  If the Veteran is found to have a left foot disability that is aggravated by one of these service-connected disabilities, the examiner should quantify the approximate degree of aggravation.  

3.  Following completion of the above, readjudicate the issue of whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a left foot disability, to include as secondary to a service-connected right foot, bilateral knee or bilateral hip disabilities.  If the decision remains adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on that the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


